Citation Nr: 1639335	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a pain disorder, claimed as due to herbicide exposure and other toxins.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include social anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from October 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran and his wife, D.B., testified before the undersigned Veterans Law Judge at a video conference hearing in July 2015.  A transcript of the hearing is associated with the claims file.

For reasons explained below, the issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.

2.  The Veteran did not report complaints of tinnitus during service.  

3.  The Veteran reported only "longstanding" tinnitus, or its presence for "10+" years to medical personnel beginning in 2012.  

4.  Only after a leading introductory remark from the Veteran's representative at his video conference hearing did the Veteran report having tinnitus beginning in service.  

5.  A VA examiner associated the Veteran's tinnitus with hearing loss, for which service connection is not in effect.  

6.  The preponderance of the evidence indicates that the Veteran's hypertension is not related to service, including his exposure to herbicides, and hypertension did not manifest itself to a compensable degree within one year of service.

7.  The preponderance of the evidence is against a finding that the Veteran's claimed pain disorder began in active military service, is due to an in-service disease or injury, or is otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).

3.  Hypertension was not incurred in service and may not be presumed to have been incurred in or aggravated by such service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A pain disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of pre-rating letters dated June and December 2012 that explained the evidence necessary to substantiate his service connection claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his claims. 

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claims on appeal, including in November 2012 and January 2013, all of which are adequate to decide the issues on appeal, as they are based on review of the record and appropriate examinations relevant to each claimed disability.  

Moreover, in July 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the reasons why the Veteran believes service connection should be awarded for each of his claimed disabilities.  The undersigned also solicited information from the Veteran regarding any potentially outstanding evidence relevant to the claims on appeal, none of which was identified.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, with the assistance of his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Therefore, the Board concludes that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Law and Analysis

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, none of the Veteran's claimed disabilities, including hypertension, are disabilities for which presumptive service connection is available based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that the claimed disability was, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Bilateral Hearing Loss

The Veteran is seeking service connection for hearing loss and tinnitus, which he believes are a result of exposure to high frequency noise during service.  He has asserted that worked as a machinists' mate during his naval service, during which he was exposed to turbine engine noise, as well as noise from machinery parts from the ship.  See April 2014 statement from the Veteran.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's service treatment records (STRs) reflect that his hearing was within normal limits at his September 1972 entrance examination and, while the October 1975 separation examination report does not contain audiogram results, there is no indication that the Veteran complained of or sought treatment for hearing loss during service, including at separation from service.  Nevertheless, the Veteran is competent to report his in-service noise exposure and the Board also notes that the lack of in-service diagnosis of hearing loss is not fatal to the Veteran's claim.  

However, without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

In this case, a current diagnosis of bilateral hearing loss for VA purposes has not been shown at any point prior or during the pendency of the claim.  The evidentiary record contains two audiograms that were conducted during the pendency of the claim.  

During an August 2012 VA audiology consultation, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
20
20
10
20
30

Speech recognition ability was 100 percent in both the right and left ear.  

During the December 2012 VA examination, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
25
10
20
30

Speech recognition ability was 96 percent in the right and 98 percent in the left ear.  

Significantly, the foregoing audiograms show that the Veteran's auditory threshold did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000; nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in either ear.  

There are no other audiometric tests documenting the Veteran's hearing ability during the pendency of the claim and the Veteran has not identified or submitted any outstanding records that would document his hearing ability prior to or at any point relevant to this claim.  

Therefore, while these evaluations may document a hearing loss as the Court defined it in the Hensley case, the Veteran does not have a current bilateral hearing loss disability for VA purposes, either prior to or during the pendency of his claim.  38 C.F.R. § 3.385.

In evaluating this claim, the Board has considered the Veteran's statements that he has difficulty hearing and did not have hearing problems before service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which require the use of auditory thresholds and speech recognition scores and do not otherwise provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  Overall, the Veteran's bilateral pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss that meets VA's definition as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as this is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

As noted above, the Veteran contends that he has tinnitus that is related to his in-service noise exposure.  During the July 2015 Board hearing, the Veteran testified that he first noticed constant ringing in his ears during service and that he still has tinnitus, although he has tried to live with it.  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout this appeal, including at the December 2012 VA audiological examination and during the July 2015 Board hearing.  This evidence sufficiently establishes the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established. 

The Veteran's STRs do not contain any complaints or treatment for tinnitus; however, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran's report of his in-service noise exposure as a machinists' mate is consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure is considered competent and credible lay evidence of that fact.  

With respect to a nexus with service, the record shows it was several years into his claim for benefits before the Veteran reported he experienced ringing in the ears when on active duty.  Indeed, a chronological review of the claim shows that it was initially predicated on the Veteran simply having it.  When he first spoke to medical personnel in 2012, he advised only that it was "longstanding," or that he had it "10 +" years.  While in a technical sense that could include during service, such an interpretation is unreasonable.  Rather, it is taken to mean he has experienced the problem a long, but an indefinite period of time.  Further, since the examination was conducted in the context of the claim for benefits, that the Veteran did not more precisely time the problem with service reinforces the notion there was no temporal association with service intended.  Notably, the Veteran did not actually include the tinnitus issue in an April 2013 clarifying notice of disagreement, (although it was included in the Statement of the Case, as well as the substantive appeal, and was certified to the Board).  It was not until his 2015 hearing, (2 more years) that the Veteran finally reported that his ears "rang even from the military,"(Transcript at pg. 5), but this followed his representatives leading introductory remarks that, "if the [VA] examiner had asked a follow-up question such as have you had ringing in your ears since service, the veteran would have stated and has stated to me that he did..."  Transcript at pg. 2.  In this context, the Board does not accord any probative weight to the Veteran's report that he experienced tinnitus in-service.  

With respect to the medical evidence on the issue, the VA examiner to which the representative referred at the 2015 hearing, is the December 2012 examiner who conducted an audiological evaluation of the Veteran.  At that time, the examiner noted the Veteran only reported having tinnitus for 10 plus years.  As a result, the examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of his military noise exposure, as he reported being aware of tinnitus about 27 years after separation from service.  It also is observed that this examiner indicated it was at least as likely as not the Veteran's tinnitus was a symptom associated with hearing loss.  

In these circumstances, the Board finds the evidence fails to show a nexus between tinnitus and service.  This conclusion is supported by the absence of any notation of it in the service records, together with the lack of probative evidence it was present in service, and the 2012 examiner's conclusion it was unrelated to service.  As the greater weight of the evidence is against the claim, service connection is not established.  

Hypertension

The Veteran is seeking service connection for hypertension.  During the July 2015 hearing, the Veteran testified that his blood pressure was a concern while he was on active duty because he was stressed and consumed salt tablets every day while working in the engine room.  His representative also asserted that the Veteran had pre-hypertension at separation from service.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Review of the record reveals the Veteran has a current diagnosis of hypertension.  See May 2012 Disability Benefits Questionnaire; VA treatment records.  Accordingly, the first element of service connection is established. 

However, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in service, is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service.  

While the Veteran has asserted that his blood pressure was a concern during service, the STRs do not corroborate this assertion.  Indeed, the STRs do not contain any evidence showing consistently elevated blood pressure readings or a diagnosis of hypertension, including at separation from service.  In this regard, the Board notes that the Veteran's blood pressure was recorded as 124 systolic and 68 diastolic at his separation examination in October 1975  

Additionally, the Board notes that neither elevated blood pressure readings nor a diagnosis of hypertension is shown by the evidence of record during the Veteran's first post-service year or for many years thereafter.  In this regard, while the Veteran's representative has asserted that he had pre-hypertension at separation from service, there is no medical evidence of record that shows a diagnosis of hypertension until 2001, more than 20 years after he was separated from service, and this evidence shows that the Veteran's hypertension dated back about four years.  During the July 2015 hearing, the Veteran testified that his hypertension was diagnosed in the late 1980s by a private physician, Dr. Little.  However, this statement does not establish he was diagnosed with hypertension during his first post-service year and, notably, a September 2012 record from Dr. Little only reflects that she has provided treatment for hypertension for over 10 years, without any further indication as to the initial onset of the disability.  

Therefore, the Board concludes there is no competent lay or medical evidence of record that shows hypertension was diagnosed within one year of the Veteran being separated from service and, thus, the evidence preponderates against the grant of service connection of a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

In evaluating this claim, the Board finds probative that, when the Veteran is first shown to receive treatment for hypertension, neither he nor the examining physician attributed his hypertension to service.  See January 2001 VA treatment.  Moreover, there is no probative evidence of record showing the Veteran has manifested elevated blood pressure readings since service, which weighs against any assertion of continuity of related symptomatology since service. 

In addition to the foregoing, the post-service evidence does not contain any evidence or opinion that addresses or establishes the etiology of the Veteran's current hypertension.  Indeed, while numerous physicians have noted the Veteran's history of hypertension, no medical professional has opined that the Veteran's current hypertension is related to his military service.  See VA treatment records dated September 2000 to July 2014; November 2012 HTN DBQ.  

The Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, while the Veteran has a current diagnosis of hypertension, there is no lay or medical evidence of record that indicates his hypertension may be associated with an event, injury, or disease in service, including credible evidence of continuity of symptomatology or medical evidence or opinion suggesting a link between the disability and service.  To the extent the Veteran has asserted his hypertension is related to service, his assertions are not competent, as he is not shown to possess the medical training to render competent opinions about such complex medical matters.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds a VA examination need not be obtained in this matter.  

The Board notes that, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  See e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

In this case, however, not only is there no competent lay or medical evidence indicating a relationship between the Veteran's hypertension and service, but hypertension was not shown or diagnosed during service or for many years thereafter, all of which weighs against a finding that hypertension is related to service. 

The Veteran contends that the hypertension is related to his in-service herbicide exposure.  While hypertension is not a presumptive condition under 38 C.F.R. § 3.309(e), he has submitted evidence which indicates that his hypertension may be directly linked to herbicide exposure - specifically, a copy of the study in which the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  

In this case, however, the Veteran has not sufficiently established that he was, in fact, exposed to herbicides during service.  While a June 2012 Request for Information reflects that the Veteran's service personnel records (SPRs) indicate he served in Vietnam, the SPRs themselves only confirm that the Veteran served aboard the USS Horne which operated off the coast of Vietnam, and the service department has verified that the history and deck logs do not reveal that the USS Horne transited the inland waterways of the Republic of Vietnam.  See November 2013 Information Response from DPRIS.  In order for the herbicide presumption to apply, the Veteran must have served on the ground (landmass) of Vietnam or in the inland waterways of the country.  Service on deep-water or offshore vessels is insufficient to trigger the presumption.  See 38 C.F.R. § 3.307 (a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  The Veteran has not otherwise asserted or shown that he ever stepped foot in Vietnam or visited its inland waters.  Therefore, the Veteran is not presumed to have been exposed to herbicides as a result of any service in or near the Republic of Vietnam.  

However, he has also asserted that he was exposed to herbicides during the times he was in Thailand.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat and Takhli RTAFB.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).    

In this case, the Veteran has asserted that he was exposed to herbicides in Thailand when he entered and exited the base and walked around the fence line waiting to be transported to the ship.  See April 2014 statement from the Veteran.  While the Veteran's assertions regarding his service in Thailand are considered competent, he only describes occasional contact with the perimeter.  Therefore, the special considerations noted above do not apply in this case and the evidence does not sufficiently establish that he was exposed to herbicides in Thailand, or at any other location or point during service.  As such, there is no legal basis on which to award service connection for hypertension as secondary to herbicide exposure.   

In summary, the foregoing evidence preponderates against a finding that hypertension was incurred in or may be presumed to have been incurred during service.  As such, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim is denied.  See Gilbert, supra. 

Pain Disorder

During the July 2015 hearing, the Veteran testified that he was exposed to a toxic mix of chemicals and solvents while serving as a machinists' mate and, since that time, has experienced progressive unexplained pain and stiffness in his joints that is similar to fibromyalgia experienced by Gulf War veterans.  While he testified that he has not been diagnosed with fibromyalgia and he is not a Gulf War veteran, he testified that he first experienced pain and stiffness in his joints after service and is currently receiving treatment for his pain and stiffness.  He has also attributed his pain and suffering to his herbicide exposure.  See April 2014 statement from Veteran.  

At the outset, the Board notes there is no legal basis on which to award service connection for the claimed pain disorder, as such is not a presumptive condition under 38 C.F.R. § 3.309(e) and, as previously noted, the evidence does not sufficiently establish that the Veteran was presumptively or directly exposed to herbicides during service.  

However, the Board must consider whether service connection may be granted on a direct basis, to include as due to any exposure to toxins and chemicals during service.  

The STRs do not reflect that the Veteran complained of or sought treatment for pain or stiffness in his joints; nor do they reflect that he was diagnosed with a generalized pain disorder at any time during service.  Instead, as noted, the Veteran has reported that his pain and stiffness began after service and this assertion is corroborated by the post-service medical evidence.  

The post-service medical evidence shows the Veteran has complained of pain in his chest and near an appendectomy scar; however, as for musculoskeletal pain, he has variously reported having pain in various parts of his body, including shoulders, left hand and forearm, and mid and upper back.  See VA treatment records dated April 2005, June 2006, April 2007, October 2008, April 2011, July 2011, and October 2012.  While the Veteran's shoulder pain has not been attributed to a specific disability, he has been diagnosed with cervical spondylosis with myopathy and carpal tunnel syndrome in the left hand.  See VA treatment records dated September 2010 and October 2012.  Clinicians have also noted the Veteran has myalgias and arthralgias which, while not attributed to a specific disability, have been possibly attributed to polymyalgia rheumatica (PMR), Lyme disease, and statin; however, none of these diagnoses have been confirmed.  See May 2012 VA treatment record.  

Despite the foregoing, the Board finds probative that, when the Veteran sought treatment for pain after service, he did not attribute his pain to any event, injury, or disease in service.  Instead, the Veteran has attributed the onset of his varying pain to various post-service events and occurrences or otherwise provided only vague information as to the onset of his pain.  

For instance, in June 2006, he reported having problems with his left shoulder for a "long time," without any additional information as to whether the pain was incurred as a result of a specific injury or trauma.  However, in May 2012, he reported the onset of muscle and joint aching pain in his shoulder and back about six months earlier that occurred when awakening.  In September 2012, he reported having pain in his left shoulder blade where a cyst was removed.  In October 2012, he stated that the pain in his back - in the area where he had a cyst removed - began after driving a dump truck a few weeks before.  At that time, he also reported having periodic pain in his cervical spine and stated that he had several injuries in the past but he did not provide any additional information as to the reported injuries.  

While the foregoing evidence is somewhat vague as to the onset of the Veteran's various complaints of pain, it clearly does not support a finding of continuity of related symptomatology since service and the Veteran has not otherwise provided any credible lay or medical evidence of such.  

The Board also finds probative that none of the Veteran's treating physicians have attributed or even suggested that his complaints are a result of service, to include any exposure to toxins or chemicals therein.  In fact, there is no medical evidence or opinion of record that relates the Veteran's various complaints of pain to his military service.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, there is no competent evidence that indicates or suggests that his multiple myalgias were incurred in or are otherwise related to his military service, including credible lay evidence of continuity of symptomatology or medical evidence indicating a possible etiologic relationship between his military service and post-service complaints of varying pain.  See McLendon, supra.

In its analysis, the Board has considered the statements of the Veteran linking his various complaints of pain to his military service, specifically his exposure to toxins and chemicals.  In this regard, the Veteran is competent to report the events that occurred during service, as well as his symptoms and when those symptoms began.  See Layno, supra.  However, the Veteran is not competent to attribute his current symptoms to any instance of his military service, as he has not demonstrated that he is an expert in determining the etiology of these complaints and is a layperson in this regard.  The question of the etiology of the Veteran's various complaints of pain is a complex medical question that requires medical expertise, as it requires an understanding of all the various triggers for pain.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his claimed pain disorder and his opinion on this question is not probative or sufficient to trigger VA's duty to provide a medical examination.  See Woehlaert, supra; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

The Board again notes that the lack of evidence cannot be treated as substantive negative evidence.  In this case, however, not only is there no competent lay or medical evidence indicating a relationship between the claimed pain disorder and the Veteran's service, but the preponderance of the available evidence weighs against any such finding.  Indeed, as detailed above, the Veteran's various complaints of pain were not incurred during service but, instead, had their onset several years after service and were related to events that occurred after and are unrelated to service.

Therefore, as there is no credible or probative evidence linking the Veteran's claimed pain disorder to any disease, injury, or incident of service, including exposure to toxins or chemicals, service connection for a pain disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a pain disorder is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has attributed his claimed psychiatric disability to stressful events during service that occurred on and off ship.  In a May 2012 statement, the Veteran reported that, while serving aboard the USS Horne during the Vietnam War, he feared for his life because the ship was constantly firing missiles and, on one occasion, he observed an enemy plane shot down by one of the ship's missiles.  He has asserted that he spent most of his time below deck and had a feeling of helplessness and anxiety due to being in a confined space and sounds of explosions outside the ship.  See April 2014 statement from the Veteran.  Despite the foregoing, during the July 2015 hearing, he testified that he felt safe aboard the ship but felt a constant state of anxiety and fear for his life while off the ship because of cultural differences, which resulted in his continued anxiety and inability to be in crowds.  

Review of the record shows the Veteran has been variously diagnosed with social anxiety disorder, generalized social phobia, and depression.  See November 2012 Mental Disorder DBQ, January 2013 VA PTSD examination report; VA treatment records dated April and July 2014.  

While the physician who completed the November 2012 Mental Disorder DBQ rendered a diagnosis of social anxiety disorder, she did not provide an opinion as to the etiology of the Veteran's disability.  The physician who conducted the January 2013 VA examination opined that the Veteran's social anxiety disorder was not caused by or a result of his military service.  However, the examiner did not provide a rationale in support of his opinion or provide an opinion regarding the other valid diagnosis of record, namely depression.  

In this context, the Board notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Given these deficiencies, the record does not contain sufficient medical evidence to decide the claim and the Board finds a remand is necessary in order to obtain an adequate medical opinion regarding the Veteran's current psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As for PTSD, the physician who conducted the January 2013 VA examination determined the Veteran did not meet the diagnostic criteria for a valid diagnosis of PTSD.  See also February 2014 VA addendum opinion.  However, effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  VA has directed that amended provisions do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in April 2015.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  As a result, due process requires that the Veteran's PTSD claim must also be considered using the DSM-5 criteria.  Accordingly, on remand, the physician designated to provide the addendum opinion will be requested to address whether the Veteran meets, or at a point pertinent to the claim on appeal has met, the diagnostic criteria for PTSD under the DSM-IV or DSM-5, and if so, the relationship, if any between that diagnosis and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's January 2013 VA PTSD examination.  The claims file should be made available to the examiner.  If the January 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

a. After review of the record, the examiner should identify all psychiatric disorders that meet the DSM-IV and/or DSM-5 criteria at any time since February 2012 (the date of receipt of his claim), to include, but not limited to, previously diagnosed social anxiety disorder, generalized social phobia, and depression. 

b. If the examiner finds that any of the diagnoses reflected in the record are not supported by the evidence of record, he or she must so state, with an explanation and rationale provided in support of that conclusion.

c. With respect to each validly diagnosed disability since February 2012, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the disability had its onset in service or is the result of an in-service disease or injury, or if PTSD is diagnosed, it is due to in-service stressful experiences the Veteran reported occurred therein.  See January 2013 VA examination report; statements from the Veteran dated May 2012 and April 2014; July 2015 Board hearing.  


d. The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor.  

In answering the foregoing, the examiner must address the findings of the previous January 2013 VA examination and February 2014 addendum opinion, as well as the May 2012 treatment record from Dr. Little.  

e. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed psychiatric disorder(s).  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal.  If any benefit sought on appeals remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and considers all evidence added into the record since the March 2014 statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


